Citation Nr: 1143146	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  06-32 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased disability rating for left pubic ramus fracture with chronic adductor strain, currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active duty service from February 1994 to July 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This issue was previously before the Board in February 2011, when it was remanded for additional development.

The Board notes that during the processing of the  February 2011 remand, the RO/AMC issued a new supplemental statement of the case in July 2011 addressing this issue in compliance with the remand directives.  The Board finds that the RO/AMC's actions have complied with the Board's February 2011 remand directives.


FINDING OF FACT

The Veteran's service-connected residuals of left pubic ramus fracture with chronic adductor strain is productive of no more than a moderately severe impairment to muscle group XV due to symptoms such as pain and some limitation of motion.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for residuals of left pubic ramus fracture with chronic adductor strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.56, 4.73, Diagnostic Code 5299-5315 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation provides, among other things, for notice and assistance to claimants under certain circumstances.  VA has issued final rules to amend adjudication regulations to implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The intended effect of the regulations is to establish clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who files a substantially complete application for VA benefits, or who attempts to reopen a previously denied claim.

Duty to Notify

After reviewing the claims folder, the Board finds that the claimant has been notified of the applicable laws and regulations which set forth the necessary criteria for the benefits currently sought.  The claimant was informed of the information and evidence necessary to warrant entitlement to the benefits sought in a letter dated May 2006.  Moreover, in this letter (in conjunction with multiple other VCAA letters furnished to the Veteran in connection with concurrent disability claims, as discussed in the Board's prior February 2011 decision addressing parallel issues in this appeal), the appellant was advised of the types of evidence VA would assist her in obtaining as well as her own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The Board notes that these letters were sent to the appellant prior to the most recent RO-level readjudication of the issue on appeal, as evidenced by the July 2011 supplemental statement of the case.  The VCAA notice was therefore effectively timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

During the pendency of this appeal, on March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  Additionally, this notice must include notification that a disability rating and an effective date for the award of benefits will be assigned if the benefits are awarded.  Id. at 488.

In this case, the effectively timely VCAA letter discussed above provided the notice contemplated by Dingess.  The appellant was provided with notice of the types of evidence necessary to establish a disability rating and an effective date for any rating that may be granted, and this letter explained how VA determines disability ratings and effective dates.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of her claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  The U.S. Court of Appeals for the Federal Circuit previously held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme Court has recently reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides that, in conducting review of decision of the Board, a court shall take due account of rule of prejudicial error.  The Supreme Court in essence held that -except for cases in which VA has failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim- the burden of proving harmful error must rest with the party raising the issue; the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).


Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record as it stands includes sufficient competent evidence.  All available pertinent records, in-service, post-service, and VA reports, have been obtained.  The Veteran has been afforded multiple VA examinations to evaluate her disability in this appeal.  All pertinent VA examination reports are of record, including those dated in June 2003, January 2004, July 2004, March 2005, May 2005, May 2007, June 2009, and most recently in May 2011.  The Board notes that the VA examination reports of record contain sufficiently specific clinical findings and informed discussion of the pertinent features of the disability on appeal, as appropriate, to provide probative medical evidence adequately addressing the issue decided below.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant as relevant to this appeal.  Under these circumstances, no further action is necessary to assist the claimant with this appeal.

Analysis

The Veteran contends that the severity of her service-connected residuals of left pubic ramus fracture with chronic adductor strain warrants a higher disability rating than that currently assigned under 38 C.F.R. § 4.73, Diagnostic Code 5299 -5315.

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

It should be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The Veteran's residuals of left pubic ramus fracture with chronic adductor strain have been rated 20 percent disabling under 38 C.F.R. § 4.73, Diagnostic Code 5299-5315 as analogous to injuries to Muscle Group XV .

The Board notes that the service-connected pathology involved with this issue is complex and involves application of multiple rating codes with several different simultaneous disability ratings currently in effect.  However, the single issue currently remaining on appeal features only 38 C.F.R. § 4.73, Diagnostic Code 5299-5315; all of the other applicable diagnostic codes and rating criteria pertinent to this appeal were addressed in the Board's prior February 2011 decision.  Consideration of the rating under specifically 38 C.F.R. § 4.73, Diagnostic Code 5299-5315 was, alone, remanded for additional development.  Therefore, the current Board decision is limited to consideration of entitlement to a higher disability rating for the aspect of the service-connected pathology covered by 38 C.F.R. § 4.73, Diagnostic Code 5299-5315.

Under Diagnostic Codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe.  38 C.F.R. § 4.56 (d).  Injuries to Muscle Group XV are evaluated under 38 C.F.R. § 4.73, Diagnostic Code 5315.  Under that diagnostic code, a 10 percent rating requires moderate impairment, a 20 percent rating requires moderately severe impairment and a 30 percent rating requires severe impairment.

Factors for consideration in the rating of muscle disabilities are set forth in 38 C.F.R. § 4.56.  An open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal.  38 C.F.R. § 4.56(a).  A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56(b).  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c).

The type of injury associated with a moderate muscle disability is a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  A history with regard to this type of injury should include service department evidence or other evidence of in-service treatment for the wound and consistent complaints of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use affecting the particular functions controlled by the injured muscles.  Objective findings should include entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

The type of injury associated with a moderately severe muscle disability is a through and through or deep penetrating wound by a small high-velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  A history with regard to this type of injury should include prolonged hospitalization in service for treatment of wound, consistent complaints of cardinal signs and symptoms of muscle disability, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups, and indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side.  Tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

The type of injury associated with a severe muscle disability is a through and through or deep penetrating wound by a small high-velocity missile or large or multiple low-velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, and intermuscular binding and scarring.  A history with regard to this type of injury should include prolonged hospitalization in service for treatment of wound, consistent complaints of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include ragged, depressed, and adherent scars indicating wide damage to muscle groups in missile track, and indications on palpation of loss of deep fascia, muscle substance, or soft flabby muscles in wound area.  Also, muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side should indicate severe impairment of function.  If present, the following are also signs of severe muscle disability: (A) X- ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of missile; (B) adhesion of scar to one of the long bones, scapula, pelvic bone, sacrum, or vertebrae, with epithelial sealing over the bone, rather than true skin covering in an area where bone is normally protected by muscle; (C) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (D) visible or measurable atrophy; (E) adaptive contraction of an opposing group of muscles; (F) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and (G) induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4).

The Veteran has been afforded several VA examinations in connection with the evaluation of the disability on appeal in this case.  Each of the corresponding examination reports presents pertinent clinical findings from medical professionals informed by interview and direct inspection of the Veteran.

The June 2003 VA examination report notes that an x-ray dated in January 1995 showed a healed stress fracture of the left pubic ramus. The Veteran reported in June 2003 that her symptoms included pain in the groin on a daily basis. On examination, the Veteran manifested tenderness over the left pubic ramus, without heat or swelling. The thigh flexed through 90 degrees, extended through 70 degrees, and displayed 30 degrees of adduction and 45 degrees of abduction. There was muscle loss of the left thigh as compared to the right.  The Veteran was diagnosed with stress fracture of the left pubic ramus and healed stress fracture of the left pubic ramus, with chronic pain.  The examiner found no evidence to support a chronic adductor strain.

A January 2004 VA examination report shows that the hip extended through 0 degrees and flexed through 120 degrees with dull groin pain. Active and passive abduction was through 45 degrees in the left hip with mild groin pain. The Veteran walked with a cane and had a mild limp favoring the left lower extremity. The Veteran was diagnosed with status post fracture of the inferior ramus of the left side of the pubis, which was healed.

A July 2004 VA examination report shows that the Veteran had left hip flexion of 120 degrees, adduction of 20 degrees, which produced pain.  Back pain radiating down the left leg was described to be 6/10 in severity, and increasing; x-rays of the lumbar spine were noted to have been negative. Left hip external rotation was through 60 degrees and internal rotation was through 25 degrees. With flexion of the hip, the Veteran intermittently had anterior dislocation of the hip 'of minimal degree with associated popping and some discomfort.'  The Veteran was diagnosed with chronic left hip pain related to sprain and some associated subluxation of the hip with movement, 'moderate disability with progression.'  The Veteran was also diagnosed with 'chronic lumbosacral strain, moderate symptoms, moderate disability.'  The report notes some pain with range of motion of the left hip and slight pain with range of motion of the lumbar spine.  There was no additional limitation with repetitive motion, no flare-ups, and no incapacitating episodes within the prior twelve month period.  The report indicates moderately severe tenderness of the left sacroiliac joint, and diminished sensation of the left anterior thigh, left lateral calf, and left fourth and fifth toes.

The Board notes that the Veteran's September 2004 written statement expressed disagreement with some of the medical determinations and symptom details presented in the July 2004 VA examination.  To the extent that this statement disagreed with medical determinations, such as an interpretation of what constitutes 'incapacitation' or the characterization of clinically observed limitation during testing and examination, the Veteran is not competent to provide competing probative medical evidence.  As a lay person, the Veteran is not considered capable of opining as to matters of medical expertise, such as characterization of medical testing results or the clinical severity of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  To the extent that the Veteran's statement expresses her own lay perspective concerning her symptom experience, she is competent to report such information; the Veteran's symptom reports have been considered by the Board and, moreover, her symptom reports have been regularly considered by the multiple subsequent VA medical professionals authoring VA examination reports associated with this appeal.

The Board notes that the Veteran was also afforded a VA examination in March 2005 in connection with contentions that are not part of the issue currently on appeal: this examination report concerns the Veteran's right knee complaints contended to be secondary to altered gait from the left-hip related pathology.  This VA examination report does not otherwise present evidence pertinent to the issue currently on appeal before the Board.  The Board notes, however, that a separate VA outpatient consultation entry from March 2005 shows that the Veteran was observed to have normal gait, tenderness over the left greater trochanter bursa, and full active range of motion of the left hip with pain on external rotation.

A May 2005 VA examination report shows that the Veteran described pain in her left sacral iliac joint that radiated into the left greater trochanteric bursa area.  This was a constant dull ache of '7/10' severity that occasionally became more severe with stabbing sensations of severity '20/10.'  She denied flare-ups other than the occasional stabbing sensations that were described as transient in nature, lasting only minutes to hours and precipitated by ambulation or standing or lifting; that caused additional limitation of function in that she would have to stop moving and lie down.  She had been treating the problem with medications and with steroid injections, which provided some relief for three month periods; the pain reportedly would go down to 5/10 within a week of a steroid injection and the stabbing pains would not return for approximately three months.  The Veteran described that pain interfered with her ability to attend school; she said that she had missed a semester within the previous year due to her back pain, but that this did not interfere with her part-time work and she had not had any incapacitating episodes in the prior 12 months.  The Veteran found it difficult to lift and bend, and repetitive use caused increased pain with no further loss of motion.  The Veteran ambulated with the aid of a cane and had a normal gait pattern.

Upon examination, flexion of the back was from 0 through 90 degrees, with pain at 90 degrees.  Extension was from 0 to 30 degrees with pain throughout.  The Veteran had bilateral positive Patrick signs with pain in the sacroiliac joints bilaterally.  The remainder of the examination was essentially normal.  Even with consideration of the pain, the Board notes that the Veteran's range of extension was to 30 degrees and the report notes that the Veteran did not describe any additional limitation following repetitive use except for additional pain.  Views of the sacroiliac joints and lumbar spine were within normal limits or noted to be unremarkable.

A May 2007 VA examination report shows that the Veteran reported experiencing daily mechanical pain in her left anterior hip capsule and left greater femoral trochanter area of '8/10' severity.  She experienced flare- ups of pain of '10/10' severity associated with certain hip motions at least once daily, lasting for several minutes.  The Veteran stated that she had recently been let go from her place of employment as her management thought that her work productivity was impaired by her chronic pain conditions.  The Veteran was using medications (ibuprofen and soma) with some benefit.  The Veteran reported that she had to walk very slowly and deliberately, but could perform all activities of daily living except for those that require prolonged walking, standing, heavy lifting, and repeated bending and twisting at the waist.

Upon examination, there was bilateral sacral iliac joint tenderness.  Sensory and muscle strength testing was normal.  Unspecified range of motion testing showed 0 through 70 degrees of flexion, 30 degrees of extension, and essentially normal lateral flexion and rotation.  (Although some of the range of motion findings are not clearly identified with a specified joint, the Board notes that the other specified range of motion testing results address the matter on appeal and present the necessary pertinent findings; the unspecified range of motion results do not appear to suggest any basis for an increased rating.)  There was no apparent functional loss during repetitive motion.  The Veteran complained of pain through the entire arc of each plane of motion.  The left hip was noted to have appeared normal without flexion contracture, and there was '[e]xaggerated' tenderness to palpation of anterior hip capsule and greater femoral trochanter areas.  Flexion was through 110 degrees, abduction through 40 degrees, adduction through 25 degrees, extension through 25 degrees 'prerepetitive motion' and through 30 degrees 'postrepetitive motion,' external rotation through 60 degrees, and internal rotation through 40 degrees.  Despite the pain, there was no apparent functional loss upon repetitive motion.  The Veteran complained of pain 'on the extremes of motion' in each plane.  Views of the back and hip were discussed.  The Veteran was diagnosed with lumbar strain and left hip greater trochanteric bursitis.

A June 2009 VA examination report shows that the Veteran described her symptomatology, involving pain, in detail; the pain was reported to be of severity '10/10' on a daily basis.  Her activities of daily living were limited, with difficulty doing housework, bending over, squatting, kneeling, and anything that requires activity below the waist.  The pain disturbed her sleep.  Medications were of no help with the pain, and the Veteran reported flare-ups approximately 2 times per month that caused her to seek rest.  Chiropractic adjustments reportedly provided relief for a few days at a time.  The Veteran described being able to walk for 50 yards before needing rest, or stand for approximately 5 minutes before pain forces her to rest.  Her current job was not affected by her condition.

Examination showed that the Veteran's gait was antalgic, with tenderness to palpation along the left lateral hip over the trochanter and the iliac crest with anterior tenderness and tenderness to palpation in the left sacroiliac joint. Range of motion of the left hip included flexion through 125 degrees, extension through 30 degrees, adduction through 20 degrees, abduction through 45 degrees, external rotation through 45 degrees, and internal rotation through 40 degrees.  For all ranges of motion there was pain at the end of the measured range.  Despite increased pain on repetitive motion testing, there was no increased functional limitation upon repetitive motion.  Distal sensation was intact.  The Veteran was diagnosed with left trochanteric bursitis with left sacroiliac joint pain.

The Veteran was most recently afforded a VA medical examination in connection with this appeal in May 2011.  The Veteran described her pain as progressively worsening, with a fair response to medications and steroid injections.  The symptoms were reported to feature pain and snapping of the left hip joint requiring intermittent but frequent use of a cane.  Physical examination revealed left hip flexion from 0 to 140 degrees, extension from 0 to 35 degrees, abduction from 0 to 40 degrees, with intact ability to cross left leg over right and instant ability to 'toes out' greater than 15 degrees.  The examiner noted that there was objective evidence of pain with active motion and with repetitive motion, but there was no corresponding additional limitation after three repetitions of the range of motion even accounting for such pain.  The examiner noted that pain snapping was heard and was palpable during testing.

The May 2011 examiner's review of X-ray diagnostic imaging revealed no internal derangement in the bilateral hip joints.  The examiner's review of MRI diagnostic imaging revealed that alignment was preserved with no evidence of articular collapse and marrow signal otherwise normal.  Joint effusion was seen and subtle T2 increased signal was seen along the attachment of the gluteus medius musculature.  Otherwise, the visualized soft tissues were unremarkable and minimal superior acetabular osteophytosis was seen.

The May 2011 VA examination report shows that the Veteran reported missing "[l]ess than 1 week" from her full-time employment in the past year, associated with twice calling to reporting left proximal thigh pain.  The examiner diagnosed "coxa sultans, snapping hip syndrome left involving bursae, iliopsoas muscle tendon units."  The examiner found that the left hip "(intrinsic hip)" was normal and the left pubic ramus fracture was healed.  The examiner noted that no chronic adductor strain was found.

The May 2011 VA examination report indicates the examiner's finding that there were "[n]o significant effects" of the snapping hip symptomatology upon the Veteran's usual occupation.  The report does indicate that the symptoms prevent usual daily activities such as chores and shopping.  The report indicates severe impairment upon the Veteran's capacity for exercise, sports, recreation, and traveling.  The report indicates moderate impairment of the Veteran's capacity for bathing, dressing, toileting, grooming, and driving.  The report indicates that the symptoms present no impairment of the Veteran's feeding.

The Board finds that the preponderance of the evidence is against assignment of a rating higher than 20 percent for the Veteran's left pubic ramus fracture with chronic adductor strain.  Even accounting for functional loss, subjective reports, and objective clinical findings, the evidence does not support finding a severe disability to Muscle Group XV rather than more nearly approximating the moderately severe disability contemplated by the currently assigned disability rating.  The evidence does not supporting finding severe (rather than moderately severe) loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.

Neither does the evidence show any feature of impairment most nearly approximating disability analogous to a through and through or deep penetrating wound by a small high-velocity missile or large or multiple low-velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, and intermuscular binding and scarring.  The evidence does not show consistent complaints of cardinal signs and symptoms of muscle disability worse than those shown for moderately severe muscle injuries, nor evidence of inability to keep up with work requirements.  Objective findings do not include ragged, depressed, and adherent scars indicating wide damage to muscle groups in missile track, and indications on palpation of loss of deep fascia, muscle substance, or soft flabby muscles in wound area.  The evidence shows no features akin to muscles swelling and hardening abnormally in contraction; nor are tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicative of severe impairment of function.  The evidence does not show features analogous to X- ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of missile; adhesion of scar to one of the long bones, scapula, pelvic bone, sacrum, or vertebrae, with epithelial sealing over the bone, rather than true skin covering in an area where bone is normally protected by muscle; diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; visible or measurable atrophy; adaptive contraction of an opposing group of muscles; atrophy of muscle groups not in the track of the injury; and induration or atrophy of an entire muscle following simple piercing by a projectile.

The record is otherwise devoid of medical evidence of the other signs and symptoms of severe disability of the muscles pursuant to the applicable criteria.  See 38 C.F.R. § 4.56.  The Veteran's pain and the shown signs and symptoms of disability are contemplated in her current 20 percent rating.


Increased Rating Conclusion and Extraschedular Consideration

In this decision, the Board has found that the evidence discussed above is highly probative evidence with regard to evaluating the severity of the Veteran's disability with a rating on appeal in this case.  The evidence features the Veteran's statements, VA examination reports, and medical evidence presenting professional medical impressions and the Veteran's own account of symptom details.  The reports specifically document and address the Veteran's symptom complaints, document the pertinent specialized clinical findings, and present competent medical examiners' assessments of the disability informed by direct interview and inspection of the Veteran together with consideration of the pertinent history.

The Board has reviewed the entirety of the evidence of record, including the Veteran's testimony and additional treatment records; the Board acknowledges that the claims-file contains additional medical treatment records with discussion of the Veteran's history and treatment of the disability on appeal consistent with the information presented in the highly detailed examination reports throughout the period on appeal discussed above.  The Board finds that none of the evidence of record probatively contradicts the findings discussed above, nor does any of the evidence of record otherwise probatively show that the criteria for any increased rating are met in this case.

The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severely disabling than the assigned disability rating reflects.  The Board has carefully considered the Veteran's contentions and testimony, including as presented in her July 2003 and September 2004 statements.  Lay testimony is competent to describe such complaints as the frequency and nature of symptoms such as pain, and perceivable interference with activities.  The Board has considered the Veteran's testimony in such respects, yet the decisive questions presented by the rating criteria in this case are medical in nature, as discussed above.  The preponderance of the most probative evidence does not support assignment of any increased rating in this case.

Finally, in making these determinations, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence with regard to any adverse determination in this decision.  The preponderance of the evidence is against finding entitlement to any increased rating in this appeal.  To that extent, as the preponderance of the evidence is against the claims, the benefit-of-the- doubt doctrine does not apply and the claims must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).  The Board also recognizes that the Veteran and the record refer to the impact of the service-connected disabilities on the Veteran's functioning, including work functioning.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a veteran's disability level and symptomatology. Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  If the RO or the Board finds that the schedular evaluation does not contemplate a veteran's level of disability and symptomatology, then either the RO or the Board must determine whether a veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely within the criteria found in the relevant Diagnostic Codes for the disability at issue.  In short, the rating criteria contemplate not only her symptoms but the severity of her disability.  For these reasons, referral for extraschedular consideration is not warranted.

Additionally, the Court recently held that a request for a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.

The Board has considered whether the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is currently sought in this appeal.  In the present case, the Board finds no such question is raised.  The Veteran has not contended that she is unemployable due to the service-connected disability on appeal.  Although the Board acknowledges that the evidence reflects that the Veteran reportedly lost one job due to productivity problems possibly associated with her chronic pain, and left another to seek more sedentary work (as expressed in a July 2003 statement), the evidence does not suggest that she was actually rendered unemployable, or considered herself to be actually unemployable.  The evidence reflects that the Veteran herself has repeatedly described that her service-connected disabilities have not caused her to miss time from her employment or studies, which she has expressed prior to and subsequent to the report of having been let go from a job.  There is no indication in the evidence or the Veteran's contentions that she has been rendered unemployable due specifically to the disability currently on appeal.  The Board finds that neither the evidence nor the contentions of record otherwise raise the question of whether the Veteran is unemployable due to the disability on appeal.  Therefore, the Board finds that this appeal does not include an issue of entitlement to TDIU.


ORDER

The appeal is denied.


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


